Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant elected without traverse Group I, Claims 1-15, drawn to a gel composition. Applicant further elected corn starch as a specific starch and starch derivative, and trimethylsiloxysilicate as a specific non-volatile film forming polymer. Applicant stated that claims 1-11, and 13 read on the elected species in the reply filed on 7/7/2021.

Thus, claims 12, 14, 15, 18-20 are withdrawn from further consideration as being drawn to a non-elected invention. 

Thus, the requirement is made FINAL.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3072915 (of record) in view of WO 2016/052571 (of record).


EP teaches a gel paste composition comprising (a) a crosslinking organopolysiloxane, (b) a liquid oil (e.g. a silicone oil, such as dimethicone) and (c) an oil component other than the liquid oil mentioned as component (b). Component (c) might be olive oil. The mixing ratio (A)/(B) of the crosslinking organopolysiloxane (A) to the liquid oil (b) is preferably 1/20 to 20/1. The composition may further contain a water-swelling polymer (e.g. starch) in an amount of 0.1-25 wt.-%. Inorganic powder components such as silica are also proposed as ingredients. The blending amount of the powder is in the range of 0.1-99 wt.-%. In addition, a silicone surfactant such as dimethicone/(PEG-10/15) crosspolymer may be used. As film-forming agent, trimethyisiloxy silicate is mentioned. 

EP does not teach the claimed amounts of the silicone crosspolymer nor for the silicone oil.

WO teaches a composition in the form of e.g., a gel, which comprises a water-soluble thickener (e.g. cellulose gum, xanthan gum, pectin, sodium polvacrylate-see page 2), and a mixture of at least one silicone oil (e.g. dimethicone, cyclopentasiloxane, trimethylsiloxysilicic acid...-see page 3) in an amount of 10-95 wt.-%, porous powder (e.g. silica) in an arnount of 3-95 wt.-% (see page 4) and a crosslinking type methyipolysiloxane (e.g. dimethicone/vinyl dimethicone crosspolymer) in an amount of 0.5-80 wt.-%(see page 4). Patty oils such as olive oil can also be present in the composition (page 5). Note a wide range of thickeners (starch is accidently not mentioned-page 2) and to ingredients such as local anesthetics, ant-inflammatory 


It would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts of the claimed components since they are also taught being used together in WO and for the same purpose as claimed, namely, in a gel.


.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655